IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 99-51179
                          Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

LEONARD HILL,
also known as Nootie,

                                          Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                  for the Western District of Texas
                        USDC No. SA-97-CV-269
                         --------------------
                           February 8, 2001

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Leonard Hill, prisoner number 70325-080, appeals the

district court’s denial of his 28 U.S.C. § 2255 motion to vacate

sentence.    Hill has failed to show that he is entitled to relief

based on his counsel’s alleged ineffective assistance, as Hill

has failed to show that his counsel’s performance was deficient.

See Strickland v. Washington, 466 U.S. 668 (1984).      Hill has also

failed to show that the evidence was insufficient to support his

plea.    The factual basis found in the plea agreement, the truth


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-51179
                                -2-

and accuracy of which was admitted by Hill when he was under

oath, established that Hill had performed acts that constituted

all of the elements of a drug conspiracy.     See United States v.

Martinez, 190 F.3d 673, 676 (5th Cir. 1999); United States v.

Fuller, 769 F.2d 1095, 1099 (5th Cir. 1985).

     Hill argues several other issues in his opening and reply

briefs.   Because a certificate of appealability was not granted

on these issues, we will not consider them.    See Lackey v.

Johnson, 116 F.3d 149, 151-52 (5th Cir. 1997).    The judgment of

the district court is AFFIRMED.